Consent of Independent Registered Public Accounting Firm Kenexa Corporation Wayne, Pennsylvania We have issued our reports dated March 16, 2011, with respect to the consolidated financial statements and internal control over financial reporting included in the Annual Report of Kenexa Corporation on Form 10-K for the year ended December31, 2010.We hereby consent to the incorporation by reference of said reports in the Registration Statements of Kenexa Corporation on Form S-3 (File No. 333-165371, effective April 21, 2010) and Forms S-8 (File No.333-136486, effective August10, 2006 and File No.333-129475, effective November4, 2005). /s/ Grant Thornton LLP Philadelphia, Pennsylvania March 16, 2011
